DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.

Claim Objections
The disclosure is objected to because of the following informalities:
Claim 31 recited the limitation of “powered riboflavin”.  It appears that appli9cant intended to recite powdered riboflavin
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 19, 25-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al (WO 2015/065887 A1) in view of Debyser (WO 2015/177167 A1), Pajunen et al (US 4,915,959 A) and Beeriety (How Beer is Made).
In regard to claims 1 and 19, Delic et al discloses a fermented beverage comprising a fluorescent protein and a process for the preparation of such beverage (Abstract). In regard to the specific fermented beverage, Delic et al discloses beer ([0017]).
In regard to the step and the timing of addition of fluorescent protein, Delic et al discloses “the beverage additive and the alcohol-containing component are admixed before, during or after fermentation of the alcohol-containing component” ([0028]).
Since, Delic et al discloses beer, Delic et al inherently discloses all the conventional steps associated with beer production. In any case, Pajunen et al Beeriety (How Beer is Made) are further relied upon as a teaching of conventional steps of beer preparation as recited in claims 19 and 30.
Pajunen et al discloses:
The brewing of beer is an ancient art. Malting and fermentation of cereals to produce "beer" commenced between about 2000 B.C. and 3000 B.C. in Mesopotamia. The art of brewing beer in Europe has been practiced since at least the Fourth Century and most likely earlier. However, the basic ingredients for brewing beer have remained essentially unchanged over the centuries: barley, malt, water, hops and yeast. The Beer Purity Laws enacted in Bavaria in 1516--the Reinheitsgebot--limit brewing materials to these ingredients and are still followed today in all of Germany with respect to domestically consumed beer.
The basic process for brewing beer has not significantly changed over the centuries and essentially includes:
malting barley by germination--the purpose of malting is to bring forth enzymes that break down starch and proteins to less complex water soluble compounds, i.e. amino acid, fermentable sugars and small peptides;
crushing malted barley to create "grist";
separating the resulting aqueous extract, known as the "wort" which is rich in fermentable sugars and other nutrients; 
boiling the wort with hops to add flavors and stop enzymatic action;
cooling and clarifying the wort;
fermenting the wort with yeast to convert glucose to ethanol and carbon dioxide ("primary fermentation") to produce the "green" or "young" beer;
maturing or "lagering" the fermented "green" or "young" beer, generally by means of "secondary fermentation", again using yeast;
filtering, pasteurizing and packaging the beer.

Beeriety (How Beer is Made) is further relied upon as a teaching of conventional steps of beer preparation as recited in claim 19 where conditioned beer is further carbonated.
In regard to the recitation of filtered beer and heating of wort and beer, Pajunen et al discloses filtration of beer as a conventional step in beer preparation:
Pasteurization also takes place at this stage. The heat treated beer is continuously fed through a reaction column (4) packed with immobilized yeast under pressure at a flow rate sufficient to lower the concentration of diacetyl to acceptable taste levels. Following this step, conventional methods of beer treatment, filtration and bottling (5) precede the preparation of beer ready for consumption (6) (Col. 4 lines 12-20).
Following maturation, the eluted beer is cooled down to the stabilization temperature and collected into a buffer tank for the conventional post-fermentation treatment, e.g., filtering, pasteurization and packaging (Col. 6 lines 44-47).
Pajunen et al discloses heat treatment before and after fermentation (Claim 1, col 5 paragraphs 1-2, (Col. 1 lines 44-43).
Delic et al discloses a fermented beverage such as beer comprising a fluorescent protein. Delic et al does not disclose riboflavin as a fluorescent substance in beer.
Debyser is relied upon as s teaching of riboflavin as a fluorescent substance in beer. Debyser discloses a method for producing a fluorescent effervescent beverage comprising mixing a fluorescent agent with an effervescent beverage (page 5 lines 3-6; page 12 lines 25-28; page 19 lines 8-9). 
In regard to the fluorescent agent, Debyser discloses:
 fluorescent dye is selected from a group comprising quinine, fluorescein, riboflavin, curcumin, caffeine, erythrosine, purified fluorescent proteins such as GFP, BFP, or phycobiliproteins (such as red phycoerythrins or blue phycocyanins) and/or admixtures comprising one or more of the above dyes (page 10 lines 16-19).
In regard to the fluorescent beverage, Debyser discloses “preferably malt-based and /or carbonated beverage, preferably beer or cider”  (page 16 lines 24-25).
Hence, Debyser discloses fluorescent beer comprising  fluorescent dye  such as riboflavin, or fluorescent proteins such as GFP, BFP, or phycobiliproteins, or /or admixtures comprising one or more of the above dyes. 
As stated above, Delic et al discloses a fermented beverage such as beer comprising a fluorescent protein. One of ordinary skill in the art would have been motivated to modify Delic et al in view of Debyser and to also include riboflavin as a fluorescent dye/agent in order to impart fluorescence to beer as suggested by Debyser. It is further noted that Delic et al teaches that the beverage has additional nutritional value such as antioxidant content or anti-inflammatory content ([0020]). Riboflavin is also known as Vitamin B2. Hence, to further add riboflavin to both impart fluorescent and nutritional value to the fluorescent beer beverage as disclosed by Delic et al would have been obvious.
In regard to the fluorescent agent content (claims 1, 2, 19 and 21), Delic et al discloses:
In some embodiments, the alcohol-containing component and the beverage additive are present in a ratio, for example a weight or volume ratio, of about 99.9:0.1 to about 0.1 :99.9, for example about 99.9:0.1 , about 99.5:0.5, about 99:1 , about 98:2, about 97:3, about 96:4, about 95:5, about 94:6, about 93:7, about 92:8, about 91 :9, about 90:10, about 89:1 1 , about 88:12, about 87:13, about 86:14, about 85:15, about 84:16, about 83:17, about 82:18, about 81 :19, about 80:20, about 79:21 , about 78:22, about 77:23, about 76:24, about 75:25, about 74:26, about 73:27, about 72:28, about 71 :29, about 70:30, about 69:31 , about 68:32, about 67:33, about 66:34, about 65:35, about 64:36, about 63:37, about 62:38, about 61 :39, about 60:40, about 59:41 , about 58:42, about 57:43, about 56:44, about 55:45, about 54:46, about 53:47, about 52:48, about 51 :49, about 50:50, about 49:51 , about 48:52, about 47:53, about 46:54, about 45:55, about 44:56, about 43:57, about 42:58, about 41 :59, about 40:60, about 39:61 , about 38:62, about 37:63, about 36:64, about 35:65, about 34:66, about 33:67, about 32:68, about 31 :69, about 30:70, about 29:71 , about 28:72, about 27:73, about 26:74, about 25:75, about 24:76, about 23:77, about 22:78, about 21 :79, about 20:80, about 19:81 , about 18:82, about 17:83, about 16:84, about 15:85, about 14:86, about 13:87, about 12:88, about 1 1 :89, about 10:90, about 9:91 , about 8:92, about 7:93, about 6:94, about 5:95, about 4:96, about 3:97, about 2:98, about 1 :99, about 0.5:99.5, or about 0.1 :99.9 ([0019]).

In regard to the fluorescent agent content, Debyser discloses riboflavin concentration range: 0.1-30 mg/L, preferably 0.5-15 mg/L, more preferably 1-10 mg/L, most preferably 3-8 mg/L) (page. 19 lines 2-3).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of riboflavin solubilized in beer (claims 1, 19 and 32), it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the presence of  riboflavin solubilized in beer among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to the claims 3-5, Debyser discloses a fluorescent beer similar to the fluorescent beer of claim 1 (pg. 12, In 25-28), and further discloses wherein the beer fluoresces when exposed to light having an emission spectrum of about 100-500 nm/350-475 nm/about 445nm (pg. 10, In 5: Riboflavin emits light of wavelength 450nm when exposed to UV light).
In regard to the claims 6 and 25, it is noted that Delic et al teaches that the beverage has additional nutritional value such as antioxidant content or anti-inflammatory content ([0020]). Riboflavin is also known as Vitamin B2. Hence, to further add riboflavin to both impart fluorescent and nutritional value to the fluorescent beer beverage as disclosed by Delic et al would have been obvious.
In regard to the claims 7 and 26, Debyser discloses:
 fluorescent dye is selected from a group comprising quinine, fluorescein, riboflavin, curcumin, caffeine, erythrosine, purified fluorescent proteins such as GFP, BFP, or phycobiliproteins (such as red phycoerythrins or blue phycocyanins) and/or admixtures comprising one or more of the above dyes (page 10 lines 16-19).
In regard to the claims 8-9 and 27, Debyser discloses:
In particular embodiments, fluorescent dyes may further be provided with additional flavouring, perfuming, or colouring agents, or buffering compositions for stabilisation of fluorescence conditions or colorant hue. Said additives are well known in the art and, for example may be selected from groups comprising essential oils, general esters, aldehydes, fatty acids, lactones, or terpene alcohols etc. Vanillin or citrus oils such as lemon, lime and orange (distilled and cold pressed), and natural spice oils such as cinnamon, buchu, peppermint etc. only some specific examples but other suitable flavourings would be well known to the person skilled in the art (page 10 bottom paragraph).

In regard to the claim 31, Delic et al discloses:
[0013] In some embodiments, the beverage additive is in a form suitable for admixing with a base liquid, such as a water-based beverage. In some embodiments, the beverage is an alcohol-containing beverage such as a fermented composition or a distilled spirit. In some embodiments, the beverage additive is in the form of a solution or a powder. In some embodiments, the powder is a lyophilized powder.

Response to Arguments
Applicant's arguments filed 10/04/2022 are moot in view of the new grounds of rejection. Claim(s) 1-9, 19, 25-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al (WO 2015/065887 A1) in view of Debyser (WO 2015/177167 A1) and Pajunen et al (US 4915959 A).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791